Appeal by defendant from judgment id. faVOf Of plaintiff entered Upon verdict. Plaintiff slipped, fell and Was injured while entering the Vestibule of defendant’s building on a snowy, rainy, slushy day. There was no defect in construction of the floor but plaintiff showed that it was wet, dirty and greasy and that there had been other accidents in this Vestibule Under Similar conditions. Judgment and order affirmed, with costs, upon the authority of Richman v. Stanley Mark Strand Corp. (241 App. Div. 633; affd., 266 N. Y. 494). Hill, P. J., Orapser, Bliss and Heffeman, JJ., concur; McNamee, J,, concurs for affirmance only on the ground that in Ms charge the trial court told the jury there was testimony that the floor in question was greasy and oily and dirty; and there was no objection nor exception to the charge,